Name: Commission Regulation (EEC) No 351/80 of 14 February 1980 re-establishing the levying of customs duties on elastic fabrics and trimmings (other than knitted or crocheted goods), products of category 105 (code 1050), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 38/ 14 Official Journal of the European Communities 15 . 2 . 80 COMMISSION REGULATION (EEC) No 351/80 of 14 February 1980 re-establishing the levying of customs duties on elastic fabrics and trimmings (other than knitted or crocheted goods), products of category 105 (code 1050), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ('), and in parti ­ cular Article 5 thereof, Whereas Article 3 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 4 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries and terri ­ tories, once the relevant Community ceiling has been reached ; Whereas, in respect of elastic fabrics and trimmings (other than knitted or crocheted goods), products of category 105, the ceiling should be five tonnes ; whereas on 6 February 1980 the amounts of imports into the Community of elastic fabrics and trimmings (other than knitted or crocheted goods), of category 105, originating in Thailand, a country covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 2894/79 which provides that ceilings should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Thailand, HAS ADOPTED THIS REGULATION : Article 1 As from 18 February 1980 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2894/79 , shall be re-established in respect of the following products, imported into the Commu ­ nity and originating in Thailand : Code Category CCT heading No NIMEXE code 1980 Description ( 1 ) ( 2) ( 3 ) (4 ) 1050 105 59.13 59.13-01 ; 11 ; 13 ; 15 ; 19 ; 32 ; 34 ; 35 ; 39 Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 February 1980 . For the Commission Etienne DAVIGNON Member of the Commission ( ¢) OJ No L 332, 27 . 12 . 1979 , p. 1 .